Exhibit 10.2

UNDERTAKING AGREEMENT

 

November 5, 2017

 

SeaWorld Entertainment, Inc.

9205 South Park Center Loop, Suite 400

Orlando, FL 32819

Attn: Joel K. Manby

 

Ladies and Gentlemen:

 

This letter, which I have executed and which is agreed to by SeaWorld
Entertainment, Inc. (“SeaWorld” or the “Company”) and my firm, Hill Path Capital
LP (myself, my firm and the investment funds and accounts that we control,
collectively, “Hill Path”, “we”, “our” or “us”), contains a series of
undertakings by Hill Path, and other agreements among the parties hereto,
pursuant to that certain cooperation agreement, by and between SeaWorld and Hill
Path, dated as of the date hereof (the “Cooperation Agreement”).  These
undertakings will be effective for 12 months following the date on which there
is no director serving on the SeaWorld board of directors that is designated by
Hill Path (a “Hill Path Designee”), and this letter is intended to be legally
binding on Hill Path (which I am authorized to bind) and the Company.  In the
event there is a Hill Path Designee on the SeaWorld board of directors other
than me, then we shall cause such Hill Path Designee to make this same set of
undertakings if he or she has not already done so, unless we advise you that we
no longer wish to receive Confidential Information (as defined below) from the
Hill Path Designee and the Hill Path Designee is not a principal or employee of
Hill Path or any of its affiliates.

 

We are sensitive to SeaWorld’s concerns regarding confidentiality and other
regulatory issues, and feel that it would be appropriate to restrict ourselves
as set forth in this letter in order to address those considerations.  To that
end, I hereby confirm that I have signed the Company’s standard Confidentiality
Agreement for directors (the “Director Confidentiality Agreement”) and undertake
to comply with my obligations therein.  Notwithstanding anything to the contrary
set forth in the Director Confidentiality Agreement, the Company agrees that I
may communicate such information (including Confidential Information) to Hill
Path and its partners, officers, directors, employees (“Hill Path Personnel”),
and to our outside legal, tax, insurance and accounting advisors (together with
Hill Path Personnel, each a “Hill Path Associate” and collectively, the “Hill
Path Associates”).  Hill Path and the Hill Path Associates shall only be
provided Confidential Information by the Hill Path Designee to the extent that
they are informed of the confidential nature of the Confidential Information and
are directed to keep such information confidential in accordance with the terms
of this letter.  Hill Path shall be, and shall cause the Hill Path Associates to
be, bound by these same restrictions as if they were each a Hill Path Designee,
with respect to all Confidential Information conveyed by or on behalf of any
Hill Path Designee, or by or on behalf of the Company or any of its
representatives, to Hill Path or to any Hill Path Associates.  

 

In connection with serving as a director of the Company, the Company may provide
me with information and data, including, but not limited to, information
regarding the Company’s or its subsidiaries’ respective governance, board of
directors, management, employees, agents, affiliates or other representatives,
plans, strategies, business, finances or operations, including information
relating to financial statements, evaluations, plans, programs, customers,
vendors, plants, equipment and other assets, products, processes, manufacturing,
marketing, research and development, know-how and technology, intellectual
property and trade secrets and information which the Company or any subsidiaries
has obtained from third parties and with respect to which the Company or any
subsidiaries are obligated to maintain confidentiality (collectively,
“Confidential Information”).  The term “Confidential Information” shall not
include information which (a) is at the time of disclosure or thereafter becomes
generally available to the public other than as a result of a disclosure by the
Hill Path Designee, Hill Path or a Hill Path Associate; (b) was, prior to
receipt of such information from the Company, already in the possession of the
Hill Path Designee, Hill Path or a Hill Path Associate, provided that the source
of such information was, to such person’s knowledge after reasonable inquiry,
not bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company; (c) becomes available to
the Hill Path Designee, Hill Path or a Hill Path Associate on a non-confidential
basis from a source (other than the Company or any of its affiliates) that is,
to such person’s knowledge after reasonable inquiry, not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company, and is not, to such person’s
knowledge after reasonable inquiry, under an obligation to the Company not to
transmit the information to such person; or (d) was independently developed by
the Hill Path Designee, Hill Path or a Hill Path Associate without reference to
or use of the Confidential Information.  In the event of any dispute as to the
availability of such exceptions set forth in clauses (b), (c) and (d) of this
paragraph, the burden of proof shall be on Hill Path to establish such
availability.    

In the event that the Hill Path Designee, Hill Path or any Hill Path Associate
is required by applicable law in any proceeding or governmental inquiry to
disclose any Confidential Information, they will give the Company prompt notice,
to the extent permissible, after compliance with the procedures set forth in
paragraph 2 of the Director Confidentiality Agreement.

 

 

--------------------------------------------------------------------------------

Hill Path Capital LP

November 5, 2017

Page 2

 

 

In addition, this letter memorializes that, subject to applicable law, Hill Path
Personnel have agreed to maintain the confidentiality, in accordance with the
terms of the Director Confidentiality Agreement, of the Company’s Confidential
Information they obtain through my service on the SeaWorld board of
directors.  Without limiting the foregoing, Hill Path Personnel have agreed not
to trade in, or cause Hill Path or any other person to trade in, SeaWorld
securities or the securities of any other public company in violation of law
while in possession of any material non-public information about SeaWorld or its
strategies, conveyed by or on behalf of any Hill Path Designee, or by or on
behalf of the Company or any of its representatives, to Hill Path or to any Hill
Path Associates.

 

Notwithstanding the foregoing:

 

 

•

No Hill Path Designee will disclose to Hill Path or to any Hill Path Associate
(a) any Legal Advice where such disclosure would constitute waiver of the
Company’s attorney client privilege or (b) Director Only Information.  “Legal
Advice” means advice (written or oral) provided by the Company’s legal counsel
stating legal rights, duties, liabilities and defenses and which, if provided in
writing, is labeled as “subject to the attorney client privilege” and excludes
factual information or the formulation or analysis of non-legal, business
strategy. “Director Only Information” means Confidential Information that is
designated by the Company’s board of directors as such.  The Company
acknowledges that such designation will be used only to the extent reasonably
required to protect particularly sensitive information that the Company has
reasonably determined not to be appropriate for sharing with Hill Path
Associates (e.g., (for illustrative purposes only and without limitation)
information as to senior management succession planning or possible changes to
the Company’s board of directors) and will not be used with respect to financial
or operating information of the Company.  Notwithstanding the restrictions set
forth in this paragraph, the Designee may share the Director Only Information
with the other partners or principals of Hill Path.

 

 

•

Hill Path agrees, and shall cause the Hill Path Associates to agree, that any
proprietary information of the Company received from or on behalf of the Company
shall remain the property of the Company.  Hill Path and the Hill Path
Associates shall not, by virtue of the Company’s disclosure of, or Hill Path’s
or any Hill Path Associates’ use of, any such proprietary information, acquire
any rights with respect thereto, all of which rights (including all intellectual
property rights) shall remain exclusively with the Company.  Further and without
limiting the confidentiality obligations under this agreement, Hill Path agrees,
and shall cause the Hill Path Associates to agree, that, if there is no longer
any Hill Path Designee serving on the SeaWorld board of directors and the
Company and Hill Path are not in the process of selecting a new Hill Path
Designee pursuant to section 1(d) of the Cooperation Agreement, then all
Confidential Information received by Hill Path or any Hill Path Associates from
or on behalf of the Company shall be returned to the Company or securely
destroyed, at the option of Hill Path or the Hill Path
Associate.  Notwithstanding the foregoing and without limiting the
non-disclosure and use restrictions set forth herein, we and our outside legal,
tax, insurance and accounting advisors may retain copies of all Confidential
Information received by Hill Path or any Hill Path Associates from or on behalf
of the Company to the extent (i) required for legal and compliance purposes by
its record retention policies or by applicable law, rule or regulation or, in
the case of our accountants, to the extent required by reasonable business
practice or professional standards and (ii) that such Confidential Information
is maintained on routine computer system backup tapes, disks or other backup
storage devices as long as such backed-up information is not used, disclosed, or
otherwise recovered from such backup devices.

 

Furthermore, we agree that, in connection with my service on the SeaWorld board
of directors, except as otherwise agreed to in the Cooperation Agreement or in
writing executed by SeaWorld, each Hill Path Designee will comply with the
current and future policies, procedures, processes, codes, rules, standards and
guidelines (together with changes to the foregoing) applicable generally to
directors of SeaWorld (or any applicable subset thereof), and except as
otherwise agreed between Hill Path and SeaWorld in writing, Hill Path and its
controlled affiliates will not engage in the purchase or sale of SeaWorld
securities during such SeaWorld blackout periods applicable to the members of
the SeaWorld board of directors.  SeaWorld shall not be responsible for
compliance by Hill Path or any Hill Path Designee with the securities laws,
including regulations relating to insider trading.  It is agreed that I shall be
responsible solely for my own breach of this letter and Hill Path Capital LP
shall be responsible for any other breaches of this letter by Hill Path or the
Hill Path Associates.

 

The provisions of section 9 of the Cooperation Agreement shall apply to, and are
hereby incorporated into, this agreement.

 

This letter shall be governed by the laws of the state of Delaware, without
giving effect to any conflicts of laws principles thereof, and shall be binding
on each party’s successors and assigns.

 

 

--------------------------------------------------------------------------------

Hill Path Capital LP

November 5, 2017

Page 3

 

 

I look forward to working together with you and the SeaWorld board of directors.

 

Very truly yours,

 

/s/ Scott I. Ross__

Scott I. Ross

 

 

Agreed:

 

SeaWorld Entertainment, Inc.

 

 

By:/s/ Joel K. Manby______________________

Name: Joel K. Manby
Title: Chief Executive Officer and President        

 

 

Agreed:

 

Hill Path Capital LP

 

 

By:/s/ Scott I. Ross________________________

Name:  Scott I. Ross
Title: Managing Partner

 